IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40981
                          Conference Calendar



LARRY DEWAYNE YOUNG,

                                           Plaintiff-Appellant,

versus

LAMAR COUNTY, TEXAS;
MARVIN ANN PATTERSON,
District Clerk of Lamar County,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 3:00-CV-33
                          --------------------
                              April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Dewayne Young, Texas prisoner # 579131, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 lawsuit as

frivolous and/or for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B).    He renews his argument that his

constitutional rights were violated when he was denied free

copies of his state-court records.

     As the district court determined, Young’s claim is

frivolous.     See Smith v. Beto, 472 F.2d 164, 165 (5th Cir. 1973);

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40981
                               -2-

see also United States v. MacCollum, 426 U.S. 317, 319 (1976).

Young’s appeal is wholly without arguable merit, is frivolous,

and is therefore DISMISSED.   See 5TH CIR. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    Young’s motion “for

consideration of his mental health disorder” is DENIED.

     Both this court’s dismissal of the instant appeal and the

district court’s dismissal of Young’s complaint count as

“strikes” for purposes of 28 U.S.C. § 1915(g).    Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Young is

CAUTIONED that if he accumulates a third strike, he will not be

able to proceed in forma pauperis in any civil action or appeal

while he is incarcerated in any facility unless he is in imminent

danger of serious physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; THREE-STRIKES WARNING

ISSUED.